[Cite as State v. Cross, 2022-Ohio-2094.]




                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




 STATE OF OHIO,                                   :

        Appellee,                                 :         CASE NO. CA2021-11-135

                                                  :              OPINION
     - vs -                                                       6/21/2022
                                                  :

 TYREE JEFFERY CROSS,                             :

        Appellant.                                :




       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2020-06-0777


Michele K. Temmel, for appellee.

Michael T. Gmoser, Butler County Prosecuting Attorney, and John C. Heinkel, Assistant
Prosecuting Attorney, for appellant.



        S. POWELL, P.J.

        {¶ 1} Appellant, Tyree Jeffery Cross, appeals from his conviction in the Butler

County Court of Common Pleas after he pled guilty to one count of murder. For the reasons

outlined below, we affirm Cross' murder conviction.

        {¶ 2} On September 2, 2021, the trial court accepted Cross' guilty plea to one count
                                                                       Butler CA2021-11-135

of murder in violation of R.C. 2903.02(B), an unclassified felony. The charge arose after

Cross was involved in a robbery with two codefendants on the morning of June 9, 2020 that

resulted in the death of the victim, K.R.-S.M. The trial court held a sentencing hearing on

October 12, 2021 and sentenced Cross to a term of life in prison with the possibility of parole

after 15 years. Cross now appeals from his murder conviction, raising the following single

assignment of error for review.

       {¶ 3} MR. CROSS' PLEA WAS NOT KNOWINGLY, INTELLIGENTLY, AND

VOLUNTARILY MADE.

       {¶ 4} In his single assignment of error, Cross argues his guilty plea to murder was

not knowingly, intelligently, and voluntarily entered. We disagree.

       {¶ 5} When a defendant enters a guilty plea to a felony, the plea must be knowingly,

intelligently, and voluntarily entered. State v. Gabbard, 12th Dist. Butler No. CA2020-12-

125, 2021-Ohio-3646, ¶ 12. "'Failure on any of those points renders enforcement of the

plea unconstitutional under both the United States Constitution and the Ohio Constitution.'"

State v. Tipton, 12th Dist. Madison No. CA2020-05-011, 2021-Ohio-1128, ¶ 10, quoting

State v. Engle, 74 Ohio St.3d 525, 527 (1996). "Crim.R. 11(C) prescribes the process that

a trial court must use before accepting a plea of guilty to a felony." State v. Bishop, 156

Ohio St.3d 156, 2018-Ohio-5132, ¶ 11. "The rule 'ensures an adequate record on review

by requiring the trial court to personally inform the defendant of his rights and the

consequences of his plea and determine if the plea is understandingly and voluntarily

made.'" State v. Murphy, 12th Dist. Butler No. CA2021-05-048, 2021-Ohio-4541, ¶ 8,

quoting State v. Stone, 43 Ohio St.2d 163, 168 (1975). This requires the trial court to notify

the defendant of the constitutional rights set forth in Crim.R. 11(C)(2)(c) and to make the

required determinations and give the necessary warnings set forth in Crim.R. 11(C)(2)(a)

and (b). State v. Oliver, 12th Dist. Clermont No. CA2020-07-041, 2021-Ohio-2543, ¶ 41.

                                              -2-
                                                                          Butler CA2021-11-135

       {¶ 6} To support his single assignment of error, Cross initially argues his guilty plea

was not knowingly, intelligently, and voluntarily entered because the trial court did not make

an explicit determination, on the record, that his plea was voluntarily made. Cross also

argues his guilty plea was not knowingly, intelligently, and voluntarily entered because the

trial court did not specifically state, on the record, its finding that Cross understood the effect

of his guilty plea. In support of these claims, Cross cites to Crim.R. 11(C)(2)(a), which

states, in pertinent part, the following:

              (2) In felony cases the [trial] court may refuse to accept a plea
              of guilty or a plea of no contest, and shall not accept a plea of
              guilty or no contest without first addressing the defendant
              personally either in-person or by remote contemporaneous
              video in conformity with Crim.R. 43(A) and * * *

              (a) Determining that the defendant is making the plea
              voluntarily, with understanding of the nature of the charges and
              of the maximum penalty involved and, if applicable, that the
              defendant is not eligible for probation or for the imposition of
              community control sanctions at the sentencing hearing.

       {¶ 7} Despite Cross' claims, however, there is nothing within the language of

Crim.R. 11(C)(2)(a) that requires the trial court to make an explicit determination, on the

record, that a defendant's guilty plea was voluntarily made. The same is true as it relates

to the question of whether a defendant understood the effect or his or her plea. It is in fact

well established that a trial court is not required to use any specific, talismanic words prior

to accepting a defendant's guilty plea to comply with the requirements set forth under

Crim.R. 11(C)(2)(a). See, e.g., State v. Robinson, 3d Dist. Logan No. 8-20-16, 2021-Ohio-

97, ¶ 16 ("a trial court is not required to use specific talismanic words" prior to accepting a

defendant's guilty plea in order to comply with the requirements set forth under Crim.R.

11[C][2][a]). Because of this, we decline Cross' invitation to impose a "magic words"

requirement that lacks any basis in Crim.R 11(C)(2)(a), ignores the context of a full plea

colloquy, and focuses exclusively on the trial court's use of an unnecessary qualifier. The

                                                -3-
                                                                                  Butler CA2021-11-135

fact that the trial court accepted Cross' guilty plea is a clear indication that the trial court

found Cross' plea to be knowingly, intelligently, and voluntarily entered without the need to

make those express findings on the record. Therefore, because the record indicates the

trial court complied with Crim.R. 11(C)(2)(a) prior to accepting Cross' guilty plea, Cross' first

two arguments lack merit.

        {¶ 8} Cross further argues his guilty plea was not knowingly, intelligently, and

voluntarily entered because the trial court failed to notify him prior to entering a plea that he

would be classified as a violent offender and be included on the violent offender database.1

However, as this court has stated previously, "classification as a violent offender and

enrollment into the violent offender database 'is a collateral consequence of the offender's

criminal acts rather than a form of punishment per se.'" State v. Hubbard, 12th Dist. Butler

No. CA2019-05-086, 2020-Ohio-856, ¶ 32, quoting State v. Ferguson, 120 Ohio St.3d 7,

2008-Ohio-4824, ¶ 34. Therefore, it is now well established that "'because registration

requirements are collateral consequences rather than punishment, Crim.R. 11 does not

require a trial court to inform a defendant of the registration and notification requirements

before accepting a defendant's guilty plea.'"              State v. Baker, 12th Dist. Madison No.

CA2021-03-006, 2021-Ohio-4544, ¶ 13, quoting State v. Beard, 8th Dist. Cuyahoga No.

109630, 2021-Ohio-2512, ¶ 53. Accordingly, for these reasons, Cross' third argument also

lacks merit.

        {¶ 9} In light of the foregoing, and finding no merit to any of the three arguments

Cross raised herein in support of his single assignment of error, Cross' single assignment



1. R.C. 2903.41 through 2903.44, commonly known as "Sierah's Law," became effective on March 20, 2019.
Sierah's Law created a statewide violent offender database that sets forth a rebuttable presumption that
violent offenders, as defined in R.C. 2903.41(A), register in person annually for ten years. Sierah's Law also
subjects violent offenders to criminal prosecution for failing to comply with Sierah's Law. Pursuant to R.C.
2903.41(A)(1)(a), Cross is a violent offender subject to Sierah's Law because of his guilty plea to one count
of the unclassified felony of murder in violation of R.C. 2903.02(B).
                                                     -4-
                                               Butler CA2021-11-135

of error lacks merit and is overruled.

       {¶ 10} Judgment affirmed.


       HENDRICKSON and BYRNE, JJ., concur.




                                         -5-